Title: From Thomas Jefferson to United States Senate, 12 January 1809
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Jan. 12. 1809.
                  
                  I nominate the persons, whose names are stated in the inclosed letter from the Secretary at War for the military appointments therein respectively proposed for them.
                  
                     Th: Jefferson 
                     
                     
                  
               